 


111 HR 234 IH: Nevada Cancer Institute Expansion Act
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 234 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Ms. Berkley introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To provide for the conveyance of the Alta-Hualapai Site to the Nevada Cancer Institute, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Nevada Cancer Institute Expansion Act.
2.DefinitionsIn this Act:
(1)Alta-Hualapai SiteThe term Alta-Hualapai Site means the approximately 80 acres of land that is—
(A)patented to the City under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.); and
(B)identified on the map as the Alta-Hualapai Site.
(2)CityThe term City means the city of Las Vegas, Nevada.
(3)InstituteThe term Institute means the Nevada Cancer Institute, a nonprofit organization described under section 501(c)(3) of the Internal Revenue Code of 1986, the principal place of business of which is at 10441 West Twain Avenue, Las Vegas, Nevada.
(4)MapThe term map means the map titled Nevada Cancer Institute Expansion Act and dated July 17, 2006.
(5)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management.
(6)Water districtThe term Water District means the Las Vegas Valley Water District.
3.Land Conveyance
(a)Survey and Legal descriptionThe City shall prepare a survey and legal description of the Alta-Hualapai Site. The survey shall conform to the Bureau of Land Management cadastral survey standards and be subject to approval by the Secretary.
(b)AcceptanceThe Secretary may accept the relinquishment by the City of all or part of the Alta-Hualapai Site.
(c)Conveyance for use as nonprofit cancer instituteAfter relinquishment of all or part of the Alta-Hualapai Site to the Secretary, and not later than 180 days after request of the Institute, the Secretary shall convey to the Institute, subject to valid existing rights, the portion of the Alta-Hualapai Site that is necessary for the development of a nonprofit cancer institute.
(d)Additional conveyancesNot later than 180 days after a request from the City, the Secretary shall convey to the City, subject to valid existing rights, any remaining portion of the Alta-Hualapai Site necessary for ancillary medical or nonprofit use compatible with the mission of the Institute.
(e)Applicable lawAny conveyance by the City of any portion of the land received under this Act shall be for no less than fair market value and the proceeds shall be distributed in accordance with section 4(e)(1) of Public Law 105–263 (112 Stat. 2345).
(f)Transaction CostsAll land conveyed by the Secretary under this Act shall be at no cost, except that the Secretary may require the recipient to bear any costs associated with transfer of title or any necessary land surveys.
(g)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on all transactions conducted under Public Law 105–263 (112 Stat. 2345).
4.Rights-of-wayConsistent with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701), the Secretary may grant rights-of-way to the Water District on a portion of the Alta-Hualapai Site for a flood control project and a water pumping facility.
5.ReversionAny property conveyed pursuant to this Act which ceases to be used for the purposes specified in this Act shall, at the discretion of the Secretary, revert to the United States, along with any improvements thereon or thereto. 
 
